NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted July 16, 2021*
                                Decided July 19, 2021

                                        Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     THOMAS L. KIRSCH II, Circuit Judge

No. 20-2885

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 4:17-cr-40042-SLD-1

JAMES LEROY BATES, JR.,                        Sara Darrow,
     Defendant-Appellant.                      Chief Judge.



                                          ORDER

       A fifth of the way through his 225-month prison term for federal
methamphetamine and gun crimes, James Bates, Jr., sought compassionate release. He
cited his diabetes and obesity as risk factors for severe infection from COVID-19.
Although the government conceded and the district court agreed that Bates’s health risk
was extraordinary and compelling, the court exercised its discretion to deny the motion



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2885                                                                        Page 2

because Bates’s recidivism (both in and out of prison) outweighed his interest in so
great an imprisonment reduction. We affirm.

        During the sale of more than 80 grams of methamphetamine, Bates carried a
pistol—despite five prior state convictions for crimes punishable by more than one year
of imprisonment. He pleaded guilty to attempting to distribute methamphetamine,
21 U.S.C. §§ 846, 841(b)(1)(A), and possessing a firearm in furtherance of drug
trafficking, 18 U.S.C. § 924(c)(1)(A). Later, in prison, Bates was twice disciplined for
obtaining narcotics.

        About 46 months into his sentence, and after exhausting administrative
remedies, Bates moved pro se for compassionate release. The next month he amended
the motion with help from counsel. He argued that his diabetes and obesity put him at
risk of severe illness or death from COVID-19, especially given difficulties controlling
the virus’s spread in prison. In response, the government conceded that Bates’s health
risk was extraordinary and compelling, see 18 U.S.C. § 3582(c)(1)(A)(i)—if viewed in
isolation—but opposed the motion based on the sentencing factors in § 3553(a).

       The district judge denied Bates’s request. Accepting that Bates’s health risk was
extraordinary and compelling, the judge nonetheless determined that public safety,
respect for the law, and Bates’s criminal history eclipsed his interest in being released
less than 50 months into his 225-month sentence. Even with good-conduct time, his
projected release date fell in November 2032—still many years away.

       Bates now argues, first, that the district judge downplayed the COVID-19 danger
he faces. And he maintains that he contracted the virus while this appeal was pending,
thus suggesting that his prison cannot keep him safe. Yet when the judge denied the
motion, Bates had no known infection. In any event, the judge accepted that Bates faced
grave risks, but determined those risks were outweighed by justice and public safety
concerns under § 3553(a). Considering those countervailing sentencing factors was not
only permitted, but required. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir.
2021). And the judge had ample discretion to credit both Bates’s high risk of recidivism
and the prospect that excusing him from more than 12 years’ imprisonment would
undermine respect for the law. See 18 U.S.C. § 3553(a)(2)(A); Saunders, 986 F.3d at 1078.

       Second, Bates contends that the judge should have discussed whether his drug
addiction (as described in his underlying sentencing record) mitigates his criminal
history. But in seeking compassionate release, Bates did not ask the judge to treat his
No. 20-2885                                                                       Page 3

addiction as a mitigating factor, and the judge did not abuse her discretion by declining
to do so on her own.

       Finally, Bates says the judge should have expressly stated whether Bates posed a
“danger to the safety of any other person or to the community,” as contemplated by
U.S.S.G. § 1B1.13(2). But the current version of this policy statement is nonbinding when
the defendant (rather than the Bureau of Prisons) moves for compassionate release.
United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). In any event, the judge
explored Bates’s dangerousness when she discussed his recidivism and the facts of his
drug and gun crimes, even if she did not cite the policy statement for this point. Here
too, then, there was no abuse of discretion.

                                                                             AFFIRMED